Citation Nr: 0407832	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  02-08 827A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred at St. Luke's 
Hospital in March 2002.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran had verified active service from March 1950 to 
October 1953, from December 1953 to January 1962 and from 
April 1962 to July 1962.  It appears that he also may have 
served on active duty in the late 1960s and the early 1970s, 
but such service has not been verified.

This is an appeal from a May 2002 decision by the Medical 
Administration Service (MAS) of the Department of Veterans 
Affairs (VA) Medical Center (VAMC) in Gainesville, Florida, 
which denied entitlement to reimbursement or payment of the 
expenses incurred in connection with inpatient treatment of 
the veteran by St. Luke's Hospital beginning on March 17, 
2002.  The VA Regional Office (RO) in St. Petersburg has 
jurisdiction over the veteran's claims file.


FINDINGS OF FACT

1.  The veteran is service connected for residuals of an 
anterior chamber of the intraocular lens of the left eye, 
status post extracapsular cataract extract, rated at 30 
percent disabling; a duodenal ulcer, rated at 20 percent 
disabling; and ptosis of the left eyelid, rated as 10 percent 
disabling; resulting in a combined rating of 50 percent.

2.  On March 17, 2002, the veteran was hospitalized for three 
days at St. Luke's Hospital for symptomatology related to 
altered mental status; later diagnosed as acute cerebral 
ischemia with aphasia.

3.  There was no VA authorization for the private medical 
services provided beginning on March 17, 2002.

4.  There is no competent evidence that the veteran's altered 
mental status for which the veteran received private medical 
treatment beginning March 17, 2002, was associated with and 
held to be aggravating his service-connected disabilities.

5.  At the time he received care at St. Luke's Hospital in 
March 2002, the veteran was not totally disabled due to a 
permanent service-connected disability; nor was he 
participating in a VA vocational rehabilitation program.

6.  The veteran had coverage under the Social Security 
Administration's Medicare program for payment or 
reimbursement, in whole or in part, for the private medical 
services provided beginning on March 17, 2002.


CONCLUSION OF LAW

The criteria have not been met for VA reimbursement or 
payment for the cost of unauthorized private medical care 
incurred at St. Luke's Hospital beginning on March 17, 2002.  
38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. 
§§ 17.120, 17.1002 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On March 17, 2002, the veteran was admitted to St. Luke's 
Hospital for treatment related to altered mental status.  The 
veteran was diagnosed with acute cerebral ischemia with 
aphasia.  The veteran is service-connected for residuals of 
an anterior chamber of the intraocular lens of the left eye, 
status post extracapsular cataract extract, rated at 30 
percent disabling; a duodenal ulcer, rated at 20 percent 
disabling; and ptosis of the left eyelid, rated as 10 percent 
disabling; resulting in a combined rating of 50 percent.

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private 
facility, there are two theories of entitlement which must be 
addressed: (1) whether the services for which payment is 
sought were authorized by VA, see 38 U.S.C.A. § 1703(a), and 
(2) whether the claimant is entitled to payment or 
reimbursement for services not previously authorized, see 38 
U.S.C.A. § 1728(a).  See also Hennessey v. Brown, 7 Vet. App. 
143 (1994).  In this case, the veteran has not argued, nor 
does the evidence suggest, that prior authorization for 
private medical treatment beginning on March 17, 2002, was 
obtained.  Instead, the veteran argues that, since it was a 
Sunday, there was no way to admit him to the Jacksonville 
VAMC; that 911 told his daughter to take the veteran to the 
closest hospital, St. Luke's; that the admission person at 
St. Luke's told his wife and daughter that they were right to 
bring him there; and that VA would pay the veteran's bills, 
since there was insufficient time to take him all the way to 
the VA at Lake City.  Thus, the pertinent issue is whether he 
is eligible for payment or reimbursement for medical services 
that were not previously authorized.

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all of the following must be shown: 

(A)	that the treatment was either (1) for an adjudicated 
service-connected disability, or (2) for a 
nonservice-connected disability associated with and 
held to be aggravating an adjudicated service-
connected disability, or (3) for any disability of a 
veteran who has a total disability permanent in 
nature resulting from a service-connected disability; 
or (4) for any illness, injury or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. chapter 31 and 
who is medically determined to be in need of hospital 
care or medical services for any of the reasons 
enumerated in 38 C.F.R. § 17.48(j);
(B)	that a medical emergency existed and delay would have 
been hazardous to life or health; and 
(C)	that no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or 
obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise 
or practicable or treatment had been or would have 
been refused. 

38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2003). 

Failure to satisfy any of the three criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private facility.  Zimick v. West, 11 Vet. App. 
45, 49 (1998); see also Malone v. Gober, 10 Vet. App. 539, 
542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 
(1995); H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The 
proposed provision a]uthorizes reimbursement of certain 
veterans who have service-connected disabilities, under 
limited circumstances, for reasonable value of hospital care 
or medical services . . . from sources other than the VA.  
Eligible veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").

As noted above, the veteran does not have a total disability 
permanent in nature resulting from a service-connected 
disability and none of the other disability criteria are met.  
The private treatment at issue here did not involve the 
veteran's service-connected disabilities.  See 38 C.F.R. § 
17.120(a)(1).  Not only was the treatment not directly 
related to his service-connected disorders, but also no 
medical professional has concluded that the treatment 
concerned problems that could aggravate the veteran's 
service-connected disorders.  See 38 C.F.R. § 17.120(a)(2).  
The veteran was not receiving a total disability rating for 
any service-connected disability at the time of the 
hospitalization.  See 38 C.F.R. § 17.120(a)(3).  Lastly, it 
is neither shown nor alleged that the veteran is a 
participant in a vocational rehabilitation program.  See 38 
C.F.R. § 17.120(a)(4).  

Although the veteran contends that the hospitalization was 
for a medical emergency and that it was not feasible to go to 
a Federal facility, the criteria under 38 C.F.R. 
§ 17.120(a) have not been meet.  Therefore, the private 
medical care at issue does not meet the requirements for 
payment or reimbursement under 38 U.S.C.A. § 1728 since at 
least one of the criteria has not been met.  See Malone, 10 
Vet. App. at 542 (VA payment or reimbursement under 38 
U.S.C.A. § 1728 and 38 C.F.R. § 17.120 is only available if 
all three criteria under that statute and regulation are 
satisfied.)

[W]here the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v Brown, 6 Vet. App. 
426, 430 (1994).  For these reasons, the Board finds that the 
veteran's claim is without legal merit.

The Board notes that the Veterans Millennium Health Care and 
Benefits Act, Pub. L. 106-117, Title I, Subtitle B, § 111, 
113 Stat. 1556 (1999), also provides general authority for 
the reimbursement of non-VA emergency treatment.  See 38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-1008, as 
amended by 68 Fed. Reg. 3401-04 (Jan. 24, 2003) (effective 
March 25, 2003).  This law was enacted on November 30, 1999, 
and took effect 180 days after the date of enactment, i.e., 
May 29, 2000.  The interim final rule implementing the new 
statute provided that its effective date was May 29, 2000, 
and that VA would make retroactive payments or reimbursements 
for qualifying emergency care furnished on or after that 
date.  See 66 Fed. Reg. 36,467 (July 12, 2001).  

In considering every possible theory of entitlement, see 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991), the 
Board has also considered whether reimbursement is warranted 
for emergency treatment.  Thus, the Board turns to the 
question of whether reimbursement is authorized under 38 
U.S.C.A. § 1725 (West 2002), which provides that payment or 
reimbursement of the expenses of emergency care, not 
previously authorized, in a private or public (or Federal) 
hospital not operated by the VA is available under certain 
limited circumstances.  One of the requirements is that a 
veteran does not have coverage under a health-care contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment.  38 U.S.C.A. 
§ 1725 (West 2002); 38 C.F.R. § 17.1002 (2003); 68 Fed. Reg. 
3401-04 (Jan. 24, 2003).  The definition of a health-care 
contract includes the insurance program established by 
section 1811 of the Social Security Act.  38 U.S.C.A. 
§ 1725(f)(2)(B). Medicare Part A, which provides partial 
payment or reimbursement for hospitalization costs, was 
created pursuant to section 1811 of the Social Security Act.  
See 42 U.S.C.A. § 1395c (West 2002).

A statement of charges from St. Luke's Hospital shows 
payments by Medicare A totaling $12,922.62 credited towards 
the total of $13,734.62.  The amount for which the veteran is 
currently seeking recovery from VA is the unpaid balance not 
covered by Medicare.  Irrespective of the arguments advanced 
by the veteran, the record clearly establishes coverage under 
a health-care contract for payment or reimbursement, in whole 
or in part, for emergency treatment, and this fact is 
dispositive of this issue, in light of the relevant law and 
regulation barring recovery in such a circumstance.  See 
Sabonis, 6 Vet. App. at 430.

The Board also notes that on November 9, 2000, the President 
approved the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, which made several 
amendments to the law governing certain VA claims, to include 
redefining VA's duty-to-assist and notification obligations.  
However, it does not appear that these changes are applicable 
to claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the United 
States Court of Appeals for Veterans Claims held that the 
VCAA, with its expanded duties, is not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  Similarly, the statute at issue in 
this matter is not found in Chapter 51 (rather, in Chapter 
17).  Furthermore, because the law as mandated by statute, 
and not the evidence, is dispositive of this appeal, the VCAA 
is not applicable.  Mason v. Principi, 16 Vet. App. 129 
(2002).  


ORDER

The claim for payment or reimbursement for the cost of 
unauthorized private medical expenses incurred at St. Luke's 
Hospital beginning on March 17, 2002, is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



